Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on September 22, 2022 is acknowledged.
Information Disclosure Statement
Information Disclosure Statements have not been supplied by the Applicant.
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic). Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claims 1 and 11 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 4 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  In paragraph [0029] of the published application Applicant defines “precious” metals of claim 4 as those species found in claim 5 and therefore the two claims are identical.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the resulting proton rich solution" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is unknown which is the “proton rich solution” as the industrial waste is concentrated, the filtrate or concentrate.
The remaining claims depend from the instant claim and are likewise rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12 s/are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US 2008/0311640) hereafter Cox.
	Considering Claims 1 and 7, Cox discloses a process for the anaerobic production of hydrogen [0008] from industrial wastes [0013] and [0015] utilizing bacteria comprising hydrogenase enzymes [0118] with the wastes being treated to remove unwanted constituents wherein the conditioning/concentrating may utilize reverse osmosis to remove water and thereby concentrate the waste [0029], [0228] and [0237].  
Cox further discloses that growth conditions are important and factors such as pH is important [0064] therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to monitor the pH of any feed stream to provide a proper environment for the hydrogenase-containing bacteria.                                                     
Considering Claim 2, the significance of Cox as applied to Claim 1 is explained above.
	Cox discloses the use of filtration to remove unwanted organic materials from the industrial waste and product streams which utilize cross-flow filtration which continuously removes material from the filter membrane [0161], [0197], [0200] and [0228].
Considering Claim 3, the significance of Cox as applied to Claim 1 is explained above.
Cox discloses the removal of Na, K, Ca and Mg [0201] present in the industrial waste/products [0015].
Considering Claim 3, the significance of Cox as applied to Claim 1 is explained above.
Cox discloses the removal of Na, K, Ca and Mg [0201] present in the industrial products [0015] and although Cox does not explicitly disclose removing metals from the industrial waste feedstock, it would have been obvious to one of ordinary skill in the art before the effective filing date that the metals would have been removed by the reverse osmosis system of Cox, used to concentrate and remove water.
Considering Claims 4 and 5, the significance of Cox as applied to Claim 1 is explained above.
Cox discloses the removal of Na, K, Ca and Mg [0201] present in the industrial waste/products [0015] with Applicant identifying Ca as a precious metal in paragraph [0029].
Considering Claims 6 and 8, the significance of Cox as applied to Claim 1 is explained above.
Cox discloses the use of electrodialysis and defines this as a filtration system [0199] and [0228].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize any means to purify and remove harmful materials such as electrodialysis as taught by Cox.
Considering Claim 9, the significance of Cox as applied to Claim 1 is explained above.
Cox discloses the use of ultrafiltration [0197] and [0228]which is also known as nanofiltration.
Considering Claim 10, the significance of Cox as applied to Claim 1 is explained above.
Cox discloses the use of centrifugation [0029] and  [0228].
Considering Claim 11, the significance of Cox as applied to Claim 1 is explained above.
Cox discloses that the pH must be monitored [0064] to ensure proper growth conditions for the organism chosen making pH a result effective variable wherein the optimum pH level would be determined through routine experimentation and further discloses a pH of about 5.6 [0176] which overlaps the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 12, Cox discloses a process for the anaerobic production of hydrogen [0008] from industrial wastes [0013] and [0015] utilizing bacteria comprising hydrogenase enzymes [0118] with the wastes being treated to remove unwanted constituents wherein the conditioning/concentrating may utilize reverse osmosis to remove water and thereby concentrate the waste [0029] and [0237].  
Cox further discloses that growth conditions are important and factors such as pH is important [0064] making the pH are result effective variable and further discloses a pH of about 5.6 [0176] which overlaps the instantly claimed range.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to monitor the pH of any feed stream to provide a proper pH environment for the hydrogenase-containing bacteria through routine experimentation.
Conclusion
Claims 1-12 are rejected.                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732